DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed December 15, 2021.  Claim 3 is canceled.  Claims 1, 5, 8 and 10 are amended.  Claims 1-2 and 4-10 are pending.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an automatic stage lighting tracking system comprising: an emitting element which is detachably mounted on a target to be tracked; a stage light source element which is used for illuminating the target to be tracked; an upper computer software having an OpenCV computer vision library and a DMX512 console; and a photographing element which is used for detecting a position of the emitting element and photographing an image of the target, and transmitting the image and position signal to the upper computer software, wherein the OpenCV computer vision library is configured to process the image transmitted by the photographing element, extract, identify and track the target according to a color in the image, then calculate a deviated position of the target relative to an illumination direction of a stage light source, and send the deviated position to the stage light source element by a camshift tracking algorithm, the OpenCV computer vision library sends an identified color of the target to the camshift tracking algorithm, the camshift tracking algorithm is configured to track a movement of the target, obtain coordinate information of the target, calculate the deviated position of the target relative to the illumination direction of a stage light source, and send the deviated position to the upper machine software, and the upper machine software controls to change values of scanning channels of the stage light in horizontal and vertical directions, so that lighting of the stage light source moves toward direction of the target.  The best prior arts of record, Kawashima, Doublet and Belliveau disclose the claimed invention but fail to specifically teach that the OpenCV computer vision library include a camshift tracking algorithm, the OpenCV computer vision library sends an identified color of the target to the camshift tracking algorithm, the camshift tracking algorithm is configured to track a movement of the target, obtain coordinate information of the target, calculate the deviated position of the target relative to the illumination direction of a stage light source, and send the deviated position to the upper machine software, and the upper machine software controls to change values of scanning channels of the stage light in horizontal and vertical directions, so that lighting of the stage light source moves toward direction of the target.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2 and 4-10 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875